DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This application is for a variant of the invention submitted in 16/945,576. The key difference being the method by which the puncture device pierces the filter housing. The co-pending application makes use of a spring bias and a punch device to punch through the filter, while the instant invention uses a magnet to fix to the side of the oil filter and then a gearbox enables the puncture vice to pierce the housing for drainage. 
The closest prior art does not anticipate or make obvious the invention. This includes:
Kurtz (US 8,651,134), wherein a tool 10 is used to pierce an oil container using a puncture device 60 enabled by a spring bias punch 30 70 and then oil drains through the device into a spout 18 (Fig. 2, shown). This is not an automated/geared process, but a manual one;
Similar to Kurtz, Drake (US 6,880,252) uses a punch “gun” to drain the oil after puncturing the container (Fig. 2, shown);
DeBano, Jr. (US 5,598,951) has a cup on the end of a puncture which is manually pierced through a housing for draining (Fig. 2, shown);
Dosky (US 10,138,773) appears as a more modernized version of Drake, wherein a “gun” is held and used to puncture the housing of a filter (Fig. 1, shown).
None of these devices make use of a gearbox to operate. While it can be conceived of to automate them in some manner, such as including a drilling mechanism like that of a power drill, none disclose an exact method of connection or construction as is claimed in the instant invention. Therefore the invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747